UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7396



MARK A. JOHNSON,

                                           Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-03-15-3)


Submitted:   January 26, 2006          Decided:     December 11, 2006


Before LUTTIG,* WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Johnson, Appellant Pro Se. Dawn Ellen Warfield, Jon Rufus
Blevins, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

          Mark   A.   Johnson   appeals   the   district    court’s   order

denying relief on his 28 U.S.C. § 2254 (2000) petition.           We have

reviewed the record and find no reversible error.          Accordingly, we

affirm the dismissal of Johnson’s stun belt issue for the reasons

stated by the district court.     Johnson v. McBride, No. CA-03-15-3

(N.D. W. Va. Mar. 26, 2006).    We previously denied a certificate of

appealability and dismissed the appeal as to all other issues.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -